DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1 and 3-8 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the solid-shaped conductive member (35) includes a plurality of outer conductive members (351) that are disposed outside a perimeter of the power element (121, 124) when viewed in a direction perpendicular to a plate surface of the multilayer substrate (30) and disposed along an outline line of the power element (121, 124); and the via (35a, 36a) extends from one of the plurality of surface layers (31, 32) of the multilayer substrate (30) to one inner layer (33) that is adjacent to the one of the plurality of surface layers (31, 32), the via (35a, 36a) directly connecting the one of the plurality of surface layers (31, 32) to the one inner layer (33) (see figs. 6 and 7 below) -- in the combination as claimed.
Claims 3-7 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    429
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    548
    media_image2.png
    Greyscale

claim 8 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the solid-shaped conductive member (351) includes a land outside conductive member (352); and the land outside conductive member (352) is disposed to be out of a land (30L) provided on a surface layer (32) of the multilayer substrate (30) in a direction perpendicular to a plate surface of the multilayer substrate (30), and connected to the land (30L), the power conversion device further comprising an inner layer via (35a, 36a) connecting inner layers (33) of the multilayer substrate (30) to each other, wherein: a particular inner layer via (36a) which is connected to the land outside conductive member (352) among the inner layer via is disposed to overlap with the land (30L) in a direction perpendicular to a plate surface of the multilayer substrate (30) (see fig. 6 above) -- in the combination as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834